Citation Nr: 1708624	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  He was awarded the Combat Infantryman Badge, among other decorations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2011, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for further development.

In March 2015, the RO granted service connection for tinnitus.  As such, that issue is no longer before the Board. 

The issue of entitlement to service connection for bilateral hearing loss is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  The Veteran asserts that his hearing loss is due to combat exposure in service. 

After carefully considering this matter, and for reasons expressed below, the Board finds further AOJ action on the claim is warranted because there was not substantial compliance with its August 2011 Remand directives, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance." Id.

In August 2011, the Board remanded this claim with two directives.  The first directive was for another VA audiological examination.  In the August 2011 Remand, the Board determined that another VA audiological examination was necessary in order to provide medical clarification.  The Board acknowledged the Veteran was afforded a VA audiological examination in March 2005, and that in an October 2005 addendum, the audiologist opined that "it was unlikely the veterans [sic] hearing loss and tinnitus are related to his military service.  His separation physical exam indicated that he exited the military with normal hearing bilaterally."  However, in determining another examination was necessary, the Board noted the Veteran's additional service treatment records not discussed by the audiologist, which included three audiological examination reports that appear to document other readings.  Thus, the Board requested another VA audiological examination, to include a rationale that provides a specific discussion of all audiological reports in the service treatment records.  

In light of this directive, the Veteran was afforded another VA audiological examination in January 2015.  The examination was administered by the same audiologist.  In an addendum dated the same month, the VA audiologist stated she reviewed the Veteran's February 1970 enlistment exam, which showed normal hearing in the right ear and mild hearing loss in the left ear at 4000Hz.  The audiologist also reviewed the Veteran's March 1972 separation exam, which showed hearing was normal bilaterally. The audiologist therefore opined "[i]n view of the above it is unlikely the veteran's current hearing loss is due to or caused by military service. The veteran has a history of post-military occupational noise exposure as a concrete dispatcher and lumberyard foreman."  However, the audiologist did not discuss, as specifically requested by the remand directive, the Veteran's three audiological reports included in his service treatment records.  

Here, the Board acknowledges that included in the Veteran's service treatment records, what is referred to as audiological reports, are three audiological "audiogram" graphs.  These graphs, two of which are undated and one dated in February 1970, are different from each other and appear to depict findings that may be consistent with in-service hearing loss.  These graphs appear to measure the audible threshold for standardized frequencies; and appear to contain findings inconsistent with the Veteran's enlistment examination.  Thus, clarification on the possible discrepencies between all the audiological reports is required. 

The second directive was for the RO to specifically consider and discuss the application of 38 U.S.C.A. § 1154(b) to the facts of this case.  It should be noted that the VA has determined that the Veteran did engage in combat with the enemy.   As noted above, the Veteran is a recipient of the Combat Infantry Badge for his combat service in the Republic of Vietnam.  In addition, the Veteran stated, as an infantryman during his combat service, he was exposed to explosions from artillery, mortars, machine gun fire, small arms firing, firing by the United States' fighter jets, and helicopter gunships.  See December 2007 VA Form 9.  The Veteran's DD-214 Form confirms his occupational specialty and his service in combat in the Republic of Vietnam.  Thus, the Board assumes that the Veteran was exposed to hazardous noise in service, as such noise exposure is consistent with the circumstances of his service; therefore, the Board concedes that the Veteran experienced acoustic trauma in service.  38 U.S.C.A § 1154(b).  

In the Board's August 2011 Remand, the Board requested the RO to specifically discuss the application of 38 U.S.C.A § 1154(b) to the facts of this case.  After reviewing the March 2015 Supplemental Statement of the Case issued by the RO, this Board finds that the RO did not include any discussion of the provisions of this statute.  

For the reasons discussed above, the Board finds that there was not substantial compliance with its August 2011 Remand; and that it may not therefore proceed with a determination as to the Veteran's claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for another VA audiological examination, with a different audiologist, to determine the nature, extent, and etiology of any currently manifested hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed.  

The examiner should assume that the Veteran was in fact exposed to acoustic trauma during combat service.  After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following question:

Is it at least as likely as not (50% or higher degree of probability) that any current bilateral hearing loss is related to acoustic trauma during service?

A rationale should be provided, to include specific discussion of all audiological reports, including the three audiological "audiogram" graphs in the service treatment records. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should specifically consider and discuss the application of 38 U.S.C.A § 1154(b) to the facts of this case.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




